DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2, the limitation of “the fastening the upper” is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12,16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmidt (DE 202009000763 U1).
 	For claim 1, Schmidt discloses a paw-wear configured to be worn on a paw of a clawed animal, the paw-wear comprising: a sole (4,5) including an outer sole surface (4) and an inner sole surface (5), wherein the sole is shaped to receive pads of the paw; and an upper (1,2,8, and all other strap components) shaped to at least partially surround the paw and to selectively retain the paw- wear on the paw; wherein the paw-wear is configured such that claws of the paw are exposed when the upper at least partially surrounds the paw and retains the paw-wear on the paw (the claws are to protrude out from the wear assembly as stated in the translation).  
 discloses the paw-wear as described in the above and further discloses wherein the upper is configured to transition between a fitted configuration (when the paw-wear is fitted on the animal’s foot with all straps and components wrapping around the foot as described in the translation) and an unfitted configuration (when the paw-wear is not placed on the animal’s foot, for example, fig. 1 shows flat configuration without straps and components wrapping around the paw), wherein, when the upper is in the fitted configuration, the upper is shaped to at least partially surround the paw and to retain the paw- wear on the paw (as described in the translation), and further wherein, when the upper is in the unfitted configuration (as shown in fig. 1), the upper is shaped to permit the paw to be engaged with the inner sole surface of the sole without surrounding the paw and without retaining the paw-wear on the paw (functional recitation to which the upper of Schmidt can and does performed the intended function to permit the paw to engage the inner sole surface without wrapping the straps and components around the foot/paw).  
	For claim 3, Schmidt discloses the paw-wear as described in the above and further discloses wherein the paw-wear is configured such that, when the upper is in the fitted configuration, the claws of the paw at least one of: (i) extend external the paw-wear; (ii) extend external the upper; and (iii) extend past the sole.  The translation stated that the claws are to protrude out from the claw holes. 
	For claim 4, Schmidt discloses the paw-wear as described in the above and further discloses wherein, when the upper is in the unfitted configuration, at least a horizontal region of the upper extends radially outward from the sole (as shown in fig. 1, 
	For claim 5, Schmidt discloses the paw-wear as described in the above and further discloses wherein, when the upper is in the unfitted configuration, at least a horizontal region of the upper is at least partially planar (as shown in fig. 1).  
	For claim 6, Schmidt discloses the paw-wear as described in the above and further discloses wherein, when the upper is in the fitted configuration, the upper is at least partially tubular (at least partially tubular because the components contour the leg/ankle of the animal which will cause the components to be tubular).  
	For claim 7, Schmidt discloses the paw-wear as described in the above and further discloses wherein the upper includes a plurality of digit- surrounding tabs (in the area where ref. 5 is pointing at in fig. 1; note that there appeared to be a mislabeled in the drawing or in the translation regarding the claw holes, thus, the examiner will only referred to the numbers where the tabs are located and not what the translation provides for the claw holes) that extend over adjacent digits of the paw such that the claws extend external the paw-wear.  
	For claim 8, Schmidt discloses the paw-wear as described in the above and further discloses wherein each digit-surrounding tab extends from the sole and is shaped to at least partially cover at least one corresponding digit when the upper is in the fitted configuration (the sole is in the center as shown in fig. 1 and the claw holes in the area where ref. 5 is pointing at extends form the sole; also, the translation stated that “…for greater durability the paw protection tab according to the invention can on the outside the pawl tread additional a sole be attached.”)  
 discloses the paw-wear as described in the above and further discloses wherein the upper further includes a closure mechanism (where ref. 7,6 are pointing at; also, translation stated closures such as VELCRO) configured to selectively retain the upper in the fitted configuration.  
	For claim 11, Schmidt discloses the paw-wear as described in the above and further discloses wherein the upper includes a retention point (a point on the upper where the tabs are located), and further wherein each digit-surrounding tab includes a corresponding engagement structure (digit surround tab includes the straps 8 with VELCRO 7 in the area of ref. 5, which would constitute corresponding engagement structure to the retention point) configured to operatively engage with the retention point to retain the upper in the fitted configuration.  
	For claim 12, Schmidt discloses the paw-wear as described in the above and further discloses wherein the plurality of digit-surrounding tabs of the upper extends over adjacent digits of the paw such that the claws extend external the paw-wear (when the user wrap the wear around the paw, the claws will be extended externally as described in the translation).  
	For claim 16, Schmidt discloses a paw-wear configured to be worn on a paw of a clawed animal, the paw-wear comprising: a sole (4,5) including an outer sole surface (4) and an inner sole surface (5), wherein the sole is shaped to receive pads of the paw; and an upper (1,2,8, and all other strap components) shaped to at least partially surround the paw and to selectively retain the paw- wear on the paw, wherein the upper is configured to transition between a fitted configuration (when the paw-wear is fitted on the animal’s foot with all straps and components wrapping around the foot as described 
	For claim 17, Schmidt discloses the paw-wear as described in the above and further discloses wherein the paw-wear is configured such that, when the upper is in the fitted configuration, claws of the paw extend external the paw-wear (the translation stated that the claws are to protrude out from the claw holes).  
	For claim 18, Schmidt discloses a method of fitting paw-wear to a clawed animal, the method comprising: positioning a paw of the clawed animal in contact with an inner sole surface (5) of a sole (4,5) of the paw-wear; and fastening an upper (1,2,8, and all other strap components) of the paw-wear to at least partially surround the paw with the upper and to retain the paw-wear on the paw with the upper; wherein the fastening includes fastening such that claws of the paw extend external the paw-wear (the claws are to protrude out from the wear assembly as stated in the translation).  
	For claim 19, Schmidt discloses the method as described above and further discloses wherein the upper includes a plurality of digit- surrounding tabs (in the area 
	For claim 20, Schmidt discloses the method as described above and further discloses wherein the upper is configured to transition between a fitted configuration (when the paw-wear is fitted on the animal’s foot with all straps and components wrapping around the foot as described in the translation) and an unfitted configuration (when the paw-wear is not placed on the animal’s foot, for example, fig. 1 shows flat configuration without straps and components wrapping around the paw), wherein, when the upper is in the fitted configuration, the upper is shaped to at least partially surround the paw and to retain the paw- wear on the paw (as described in the translation), wherein, when the upper is in the unfitted configuration (as shown in fig. 1), the upper is shaped to permit the paw to be engaged with the inner sole surface of the sole, without surrounding the paw and without retaining the paw-wear on the paw, and further, wherein the positioning the paw includes positioning while the upper is in the unfitted configuration (functional recitation to which the upper of Schmidt can and does performed the intended function to permit the paw to engage the inner sole surface without wrapping the straps and components around the foot/paw).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (as above) in view of Ferretti (WO 2014071462 A1).
For claim 13, Schmidt teaches the paw-wear as described in the above but is silent about wherein the outer sole surface is at least partially defined by a resilient 
Ferretti teaches a paw-wear comprising a sole having an outer sole surface that is at least partially defined by a resilient ground-contacting material (page 11, Ferretti stated “rubber pads”) configured to directly contact a ground surface when the paw-wear is worn on the paw.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sole of Schmidt be made of at least partially defined by a resilient ground-contacting material as taught by Ferretti, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (rubber or resilient material are notoriously well-known in the shoe art to be the preferred material for the sole due to traction and shock absorbency).  In re Leshin, 125 USPQ 416.
For claim 14, Schmidt as modified by Ferretti teaches the paw-wear as described above but is silent about wherein the upper is at least partially defined by a fabric that differs from the resilient ground-contacting material.  In addition to the above, Ferretti teaches an upper (21) that is at least partially defined by a fabric (page 10, Ferretti stated “It is fabricated from breathable elastomeric materials treated with a DWR (Durable Water Repellent) coating. Similarly materials such as Polar Tee Power Stretch - neo shell may be used.”) that differs from the resilient ground-contacting material (as stated in the above, Ferreti teaches rubber for the resilient ground-contacting material, which is different from the fabric material). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
For claim 15, Schmidt as modified by Ferretti teaches the paw-wear as described above and further teaches wherein the resilient ground-contacting material includes at least one of a polymer, an elastomer, and latex (rubber material is an elastomeric polymer material as relied on with Ferretti as stated above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Son T Nguyen/           Primary Examiner, Art Unit 3643